                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

----------------------------------------------------------x
In re:                                                    :   Case No. 20-51998-AMK
                                                          :
         GRANT THOMAS WILCOX,                             :   Chapter 13
                                                          :
                                                          :   Judge Alan M. Koschik
                  Debtor.                                 :
                                                          :
----------------------------------------------------------x

             ADDITIONAL SUPPORT DOCUMENT TO REPLY TO DEBTOR’S
                     RESPONSE TO CREDITOR’S OBJECTION

        Now comes Sara Butts f/k/a Sara Wilcox (“Butts”), by and through her undersigned

counsel and hereby submits the online news article attached hereto as Exhibit A, as a support

document to her Reply to Debtor’s Response to Creditor’s Objection (Docket No. 60).

                                                                    Respectfully submitted,

                                                                    /s/ Anthony J. DeGirolamo
                                                                    Anthony J. DeGirolamo (0059265)
                                                                    3930 Fulton Drive NW, Suite 100B
                                                                    Canton, Ohio 44718
                                                                    Telephone: 330-305-9700
                                                                    Facsimile: 330-305-9713
                                                                    E-mail: tony@ajdlaw7-11.com

                                                                    COUNSEL FOR SARA BUTTS
                                                                    f/k/a SARA WILCOX




20-51998-amk          Doc 68      FILED 03/11/21          ENTERED 03/11/21 14:00:36           Page 1 of 4
                               CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2021, a copy of the foregoing Additional Support
Document was electronically transmitted via the Court’s CM/ECF system to those listed on the
Court’s Electronic Mail Notice list:

      Keith Rucinski efilings@ch13akron.com
      United States Trustee (Registered address)@usdoj.gov

                                                           /s/ Anthony J. DeGirolamo
                                                           Anthony J. DeGirolamo

       The undersigned hereby certifies that a copy of the foregoing Additional Support
Document was served regular U.S. Mail, postage prepaid, upon those listed below, this 11th day of
March, 2021.

                                                                   /s/ Anthony J. DeGirolamo
                                                                   Anthony J. DeGirolamo
Grant T. Wilcox
9858 Green Drive
Winham, Ohio 44288




20-51998-amk      Doc 68     FILED 03/11/21      ENTERED 03/11/21 14:00:36          Page 2 of 4
                                  EXHIBIT A




20-51998-amk   Doc 68   FILED 03/11/21   ENTERED 03/11/21 14:00:36   Page 3 of 4
20-51998-amk   Doc 68   FILED 03/11/21   ENTERED 03/11/21 14:00:36   Page 4 of 4
